Moncure, P.,
dissented.
The decree was as follows:
This day came again the parties, by their counsel, and the court, having maturely considered the transcript of the record of the order aforesaid and the arguments of counsel,, is of opinion, for reasons stated in writing and filed with the-record, that the said circuit’court erred in refusing to grant to the appellant leave to file the bill of review tendered to the said court; therefore, it is decreed and ordered, that the said order be reversed and annulled, and that the appel*669lant recover against the appellee, Walker E. Millan, administrator of Edmund Connolly, deceased, her costs by her expended in the prosecution of her appeal here, to be levied of the goods and chattels of the said decedent, Edmund Connolly, in the hands of the said Walker E. Millan to be administered, and this cause is remanded to the said circuit court with directions to receive the said bill of review tendered by the appellant and permit the same to be filed and regularly proceeded with in order to final decree.
Which is ordered to be certified to the said circuit court ■of Fairfax county.
Decree reversed.